Title: To Alexander Hamilton from Nathan Rice, 2 May 1800
From: Rice, Nathan
To: Hamilton, Alexander


Oxford [Massachusetts] May 2d. 1800
Sir
I feel very forcibly the justice of your reprimand for the neglect, which has taken place in the Pay and Quarter Masters’ departments at this Post. Neither the Colonel, Pay, or Quarter Master, of the 15th. Regiment, is yet on the ground; And but few of the Stores in those departments, belonging to that Regt. have been brought to this post. No Field Officer of the 16th. Regiment is yet here. Nor hath the pay or quarter master thereof, as they inform me, sufficient Documents to determine what articles of cloathing are on hand. The Quarter Master hath not yet, even recivd into his possession, or receipted for, the Articles in his department. The distance of the recruiting posts, from this place the non attendance of the officers—their inexperience, and want of attention; and punctuality hath thrown a most unpleasant burthen on me. I have indea⟨voured⟩ to act in every department. My Pay Master hath handed me the enclosed letter as his apology. I will try to introduce greater punctuality. I find it exceedingly difficult to convince the officers of the necessity of attention to this point.

I am sorry to have occasion to communicate the arrest of an officer of the 16th Regt. Lieut Danforth, on charges exhibited by Lieut Lovett of the same Regiment, which I enclose. Altho I have heretofore directed a general Court Martial to be holden yet from your suggestion of the propriety thereof I sollicit your orders in the present instance. And
am with great respect   Your Obt Servt
N: Rice L ColoCommand 14th Reg& Commandg officerat Oxford
Genl Hamilton


Sir
The pay & Qr Master of the 16th. Regt. have just handed me the inclosed as apologies for their negle[c]t. They are confirmatory of my Observations.
N: Rice
Since Sealing this Letter—application has been made to me not to forward the arrest of Mr. Danforth untill next mail. I have consented and hope such an adjustment of the dispute will take place as will render a Court Martial unnecessary. I will communicate pr next mail & am with respect &c
N: Rice
